UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7760



WILLIAM DUNCAN,

                  Plaintiff - Appellant,

          v.


PENNY ALLEN; H. L. JACKSON; DUNCAN DAVIS; DONALD CLELLAND,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:07-cv-00390-GCM)


Submitted:   April 2, 2008                  Decided:   April 28, 2008


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Duncan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William   Duncan    appeals      the   district     court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).          We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.           Duncan v. Clelland, No. 3:07-cv-00390-GCM

(W.D.N.C. Sept. 18, 2007).             We grant Duncan’s motion to file a

supplemental brief.        We dispense with oral argument because the

facts   and    legal    contentions     are    adequately   presented       in   the

materials     before    the    court    and    argument   would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                       - 2 -